United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1651
Issued: May 6, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 21, 2020 appellant filed a timely appeal from a September 15, 2020
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated March 9, 2018, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On January 30, 2018 appellant, then a 51-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 29, 2018 he was physically assaulted on his mail route
and sustained a fractured nose, injuries to his face, mouth, eyes, and back while in the performance
1

5 U.S.C. § 8101 et seq.

of duty. On the reverse side of the claim form appellant’s supervisor noted that appellant was
injured in the performance of duty. Appellant stopped work on January 29, 2018.
In a state workers’ compensation form dated January 29, 2018, a healthcare provider whose
signature was illegible, noted that appellant was treated for multiple injuries sustained in a physical
assault. Appellant reported working as a mail carrier and, while delivering mail on January 29,
2018, he was physically assaulted. He was diagnosed with a nasal fracture and physical assault.
In an unsigned physician’s report of work ability dated January 29, 2018, appellant was reportedly
hit in the nose, mouth, head, and experienced back pain from the incident. Similarly, in a return
to work note dated January 29, 2018, the provider noted: appellant sought emergency room
treatment; was held off work on January 30, 2018; and returned to work on February 1, 2018.
In a development letter dated February 6, 2018, OWCP informed appellant that the
evidence of record was insufficient to establish his traumatic injury claim. It noted that the
evidence of record was insufficient to establish that he actually experienced the incident alleged
to have caused his injury and no diagnosis of any condition related to his injury was provided.
OWCP requested medical evidence and provided a questionnaire seeking further information
including a description of events, a list of witnesses, and any investigative a police report related
to the January 29, 2018 employment incident. It afforded appellant 30 days to submit the necessary
evidence.
In an emergency room report dated January 29, 2018, Dr. Kirk Stiffler, Board-certified in
emergency medicine, treated appellant for facial pain, headache, and back pain. Appellant
reported working as a mail carrier when he was assaulted with a closed fist by an individual while
on his route. He alleged that he was punched repeatedly in the face and head. Findings on
examination revealed diffuse bilateral lumbar paraspinal tenderness with palpation, tenderness of
the anterior aspect of the right shoulder, and limited range of motion. An x-ray of the right shoulder
revealed no acute fracture or dislocation. A computerized tomography (CT) scan of the facial
bones revealed acute minimally displaced left and right nasal bone fractures. Dr. Stiffler
diagnosed acute nasal fracture, physical assault, and lumbar strain. He discharged appellant and
recommended that he follow-up with an otolaryngologist.
By decision dated March 9, 2018, OWCP denied appellant’s traumatic injury claim, finding
that the evidence submitted was insufficient to establish the factual component of fact of injury
because he failed to submit the requested written statements, including a police report, to clearly
establish fact of injury. It concluded, therefore, that the requirements had not been met to establish
an injury as defined under FECA.
OWCP continued to receive evidence. Appellant resubmitted the following medical
reports previously of record: emergency room records from Dr. Stiffler dated January 29, 2018;
an x-ray of his right shoulder dated January 29, 2018; a CT scan of facial bones of even date; a
state workers’ compensation form of even date; an unsigned physician’s report of work ability
dated January 29, 2018; and a return to work note dated January 29, 2018. These documents were
initially submitted on February 2 and 16, 2018.
By appeal request form postmarked August 13, 2020, received by OWCP on August 18,
2020, appellant requested both an oral hearing and reconsideration.

2

In an undated statement received by OWCP on August 31, 2020, appellant withdrew his
hearing request and requested only reconsideration.
By decision dated September 15, 2020, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA,2 OWCP has the discretion to reopen a case for further
merit review.3 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.4 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the “received date” in the Integrated Federal
Employees’ Compensation System (iFECS).5 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.6
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, OWCP must nevertheless undertake a
limited review to determine whether it demonstrates clear evidence of error.7 If a request
demonstrates clear evidence of error, it will reopen the case for merit review.8
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.9 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.11 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether

2

5 U.S.C. § 8101 et seq.

3

Id. at § 8128(a); P.J., Docket No. 19-1479 (issued May 8, 2020); J.W., Docket No. 18-0703 (issued
November 14, 2018).
4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (September 2020).

6

C.M., Docket No. 19-1211 (issued August 5, 2020).

7

20 C.F.R. § 10.607(b); C.M., id.

8

See also id. at § 10.607(b); supra note 5 at Chapter 2.1602.5 (September 2020).

9

J.S., Docket No. 20-0337 (issued July 15, 2020).

10

Id.

11

Id.

12

Id.

3

the new evidence demonstrates clear error on the part of OWCP.13 To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.14
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.15 The claimant must present evidence which on its face shows that OWCP made
an error. Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is insufficient to demonstrate clear evidence of error.16 The Board makes an
independent determination of whether a claimant has demonstrated clear evidence of error on the
part of OWCP.17
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations provide that the one-year time limitation period for requesting
reconsideration begins on the date of the last merit decision.18 The last merit decision was dated
March 9, 2018. Because appellant’s request for reconsideration was first received on August 18,
2020, more than one year after the March 9, 2018 merit decision, the Board finds that their request
was untimely filed.19 Therefore, appellant must demonstrate clear evidence of error on the part of
OWCP.20
The Board finds that appellant failed to demonstrate clear evidence of error.
On reconsideration appellant submitted several medical reports to OWCP. These reports,
however, were previously of record. Emergency room records from Dr. Stiffler dated January 29,
2018, an x-ray of his right shoulder dated January 29, 2018; a CT scan of facial bones of even date;
a state workers’ compensation form of even date; an unsigned physician’s report of work ability
dated January 29, 2018; and a return to work note dated January 29, 2018. These documents were
previously reviewed by OWCP in its March 9, 2018 decision. The Board, therefore, finds that this

13

Id.

14

See C.M., supra note 6.

15

Supra note 5 at Chapter 2.1602.4(b) (February 2016).

16

C.M., supra note 6.

17

Id.

18

20 C.F.R. § 10.607(a).

19

Id.

20

20 C.F.R. § 501.6(d); see R.T., Docket No. 20-0298 (issued August 6, 2020); G.G., Docket No. 18-1074 (issued
January 7, 2019).

4

previously submitted evidence does not raise a substantial question concerning the correctness of
OWCP’s decision and is insufficient to demonstrate clear evidence of error.21
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 15, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

21

C.M., supra note 6.

5

